                                                                                    r···-·-·····
                                 UNITEDSTATESDISTRICTCOUR'"     !                          ~cp     f-.li   ~~•g
                               SOUTHERN DISTRICT OF CALIFORJ IA '                          V ,.    V   "   cu I


                                                                                    ·-········-·-······----'
                                                                                CU.::}~;-<, l.:::; U1~', i r:ic·1 COUFIT
 UNITED STATES OF AMERICA,                                                   SOUl HE.RN [,1s·;·RiC"l UF C/~LIF:C)RNIA
                                                           Case No. 19CR2, 4-7--0PC                               DfYUTY



                                         Plaintiff,
                      vs.
    FRANCISCO DANIEL-CHAVEZ,                              ruDGMENT OF DISMISSAL



                                       Defendant.

            .,
   ,,.
ITAPPEARING that the defendant is now entitled to be discharged for the reason that:

          an indictment has been filed in another case against the defendant and the Court has
          granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

•     the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      ..
      Ct 1 - 8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)




Dated:     --+-,1/f-i/7/'-l-lfl-+-1---
                                                      United States Magistrate Judge
